       19-13895-jlg       Doc 347      Filed 02/05/21 Entered 02/05/21 18:46:04     Blank Notice
                                             (wysiwyg) Pg 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                               One Bowling Green
                                            New York, NY 10004−1408


IN RE: Orly Genger                                         CASE NO.: 19−13895−jlg

Social Security/Taxpayer ID/Employer ID/Other Nos.:        CHAPTER: 7
xxx−xx−8893




                 NOTICE TO ALL CREDITORS AND INTERESTED PARTIES



Please be advised that a Conference shall be held on 2/10/2021 at 3:00 p.m.



Dated: February 5, 2021                                      Vito Genna
                                                             Clerk of the Court
